IN THE SUPREME COURT OF TENNESSEE
                                    AT NASHVILLE


STATE OF TENNESSEE, ex rel.                   )
JOHN JAY HOOKER,                              )
                                              )
                  Appellant,                  )
                                              )
v.                                            )      NO. 01A01-9606-CH-00259
                                              )
BROOK THOMPSON, et al.,                       )
                                              )
                  Appellees,                  )
                                              )
                                              )
STATE OF TENNESSEE, ex rel.                   )
LEWIS LASKA,                                  )
                                              )
                  Appellant,                  )
                                              )
v.                                            )      NO. 01A01-9606-CH-00280
                                              )
BROOK THOMPSON, et al.,                       )
                                              )
                  Appellees,                  )
                                              )
                                              )
STATE OF TENNESSEE, ex rel.                   )
LEWIS LASKA,                                  )
                                              )
                  Appellant,                  )
                                              )
v.                                            )      NO. 01S01-9606-CH-00114
                                              )
BROOK THOMPSON, et al.,                       )
                                              )
                  Appellees.                  )

_______________________________________________________________________

                                 ORDER
________________________________________________________________________


           At the oral argument in this matter on July 5, 1996, an amicus curiae brief was filed

by John King, who purports to be the Tennessee Republican party's nominee for the

Supreme Court vacancy at issue in these cases. Verbal permission was granted by the

Court at the July 5 hearing for the filing of additional briefs no later than Monday, July 8,

1996. Yesterday, in accordance with the Court's deadline, Mr. King filed a supplemental

amicus curiae brief in this matter, asserting that this Court had erred in denying him the

equitable relief granted to Justice Penny White and Appellant Lewis Laska. Mr. King does




113329-1
not assert that it was inappropriate for this Court to fashion the equitable relief granted; he

“. . . simply asserts that, under the circumstances he is also entitled to an equitable remedy

in the form of an extension of the qualifying deadline for nominees of a party to the same

extent extended for Justice White and Mr. Laska.” (Supplemental Amicus Curiae Brief of

John K. King, page 5.)

           Because of the pressing nature of this matter, the Court made its ruling and entered

an Order on July 5, 1996 within a few hours after oral argument, to be followed by an

opinion. Although none of the parties had called T.C.A. § 17-1-301 to the Court's attention,

in the course of researching the law and preparing to write its opinion over the weekend,

the Court reviewed the provisions of T.C.A. § 17-1-301, which make it clear that the

Supreme Court vacancy at issue in this case must be filled from the Eastern Grand

Division of Tennessee. This effectively mooted the issue of Appellant Laska's residence

in the Western Grand Division. On Monday, July 8, 1996, this Court issued its Order

vacating its remand to the Chancellor for a ruling as to Mr. Laska's residence vel non in the

Western District and denying Mr. Laska’s request for mandamus on grounds that he lacked

standing to become a candidate.

           As noted in the Court's Order entered on July 5, 1996, T.C.A. § 17-4-114(c), a

statute central to this dispute, does provide that unless the Judicial Evaluation Commission

recommends the retention of a judge, the Tennessee Plan is not applicable and "[a]

political party may nominate a candidate and independent candidates may qualify under

the general election law for the general election which shall be the regular August election."

We are persuaded that the August 1 election must be open to the candidates embraced

in that statute, provided that they reside in the Eastern Grand Division.

           The Court is concerned that Mr. King did not seek to intervene in any manner in

these lawsuits until the filing of his amicus curiae brief on July 5, the day of the hearing on

the oral argument in this matter. Nonetheless, Mr. King has at least taken some action

before this Court to be on the ballot, and the Court is persuaded that as an equitable

matter it should consider his contentions. The woefully unclear state of the statutory

scheme for election of Supreme Court Justices in this state has, in this Court's opinion,

made equitable relief advisable, and it can only be hoped that the Legislature will see fit



113329-1                                        2
to clarify the law for future elections. Even in granting equitable relief, however, this Court

will follow as closely as possible the statutory scheme enacted by the Legislature for

general elections.

           T.C.A. § 2-5-101 (a) (2) provides that the qualifying deadline for independent

candidates for a race in which no May primary is called shall be ". . . twelve o'clock (12:00)

noon, prevailing time, on the third Thursday in May", which in this case was May 16, 1996.

Similarly, T.C.A. § 2-5-101(e) requires if no primary is held, ". . . party nominees shall be

certified no later the twelve o'clock (12:00) noon, prevailing time, on the third Thursday in

May"; again, that date is May 16, 1996 for this race. This Court can extend the deadline

under circumstances where potential candidates are misled about their eligibility. Crowe

v. Ferguson, 814 S.W.2d 721 (Tenn. 1991).               The most closely analogous statute for

extending that deadline would appear to be T.C.A. § 2-13-204, which deals with new

nominations upon the withdrawal, death or other disqualification of a party candidate. In

pertinent part, this statute provides:

           2-13-204. Withdrawal or death of candidate -- New nomination. --
           (a) If a political party's candidate for any office dies or withdraws because
           of military call-up for the draft, or physical or mental disability . . . or is forced
           to change residence by the candidate’s employer for a job-related reason,
           or is declared ineligible or disqualified by a court, a new nomination may be
           made by the former nominee's party by any method of nomination authorized
           by Section 2-13-203 . . . .
           (b) (1) If the office is to be filled by the voters of the entire state, the party's state
           executive committee shall determine the method of nomination.
                                   * * * * * * * * * * * **
           (c) No later than twelve o'clock (12:00) noon prevailing time on the twentieth day
           before the election, the chair of the party's state executive committee shall file with
           the county election commission of each county in which the nominee is a candidate
           a written statement of the name of the new nominee. [emphasis added]

While this statute is not directly applicable to the factual situation at hand, it is at least

instructive as to a practicable deadline for placing a candidate on the ballot. Twenty days

before the election would be July 11, 1996. In fairness to all potential candidates for the

office of Supreme Court Justice vacated by Justice O'Brien and filled in the interim by

Justice White, this Court has concluded that the most equitable method of relief is to

extend the twelve o'clock noon May 16 qualifying deadline set forth in T.C.A. § 2-5-101

(subsection (a)(2) for independent candidates and subsection (e) for political party

candidates). Given the exigencies of the circumstances, it is ORDERED:




113329-1                                           3
           1.     The Court extends the May 16, 1996 noon deadline provided for in T.C.A. §

2-5-101 for independent candidates to qualify by filing their petitions and for certification

of party nominees to four o'clock (4:00) p.m. on Friday, July 12, 1996.

           2.     The equitable relief of placing Justice White's name on the ballot as a

candidate contained in this Court's Order of July 5, 1996 shall remain in full force and

effect.

           3.     In accordance with the Court's previous Order of July 8, 1996, the vacancy

for the unexpired term of Justice O'Brien must be filled from the Eastern Grand Division

pursuant to T.C.A. § 17-1-301.

           Enter this 9th day of July, 1996.



                                               ________________________________________
                                               WILLIAM H. D. FONES, CHIEF JUSTICE


                                               ________________________________________
                                               MARTHA S. L. BLACK, JUSTICE


                                               _______________________________________
                                               LIN S. HOWARD, JUSTICE


                                               _____________________________________
                                               A. C. WHARTON, JR., JUSTICE




113329-1                                         4